Citation Nr: 1704983	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to May 1970 to include service in Vietnam.  He was awarded the Combat Action Ribbon in connection with his Vietnam service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2008 and June 2009 rating decision of the Department of Veterans Affairs Regional Office in Phoenix, Arizona (RO).  The appellant and his wife provided testimony at a March 2010 hearing before a Decision Review Officer (DRO) and at a November 2010 Board hearing.

The Board denied the appeal in April 2011, finding that the character of the appellant's discharge was a bar to VA benefits.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a Joint Motion for Remand.  

In January 2013, the Board remanded the appeal for additional development in compliance with the terms of the Joint Motion.  The Board finds that the Agency of Original Jurisdiction substantially complied with the January 2013 remand order and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).





FINDINGS OF FACT

1.  An original DD Form 214 and personnel records, show that the appellant was discharged from his period of service from December 1966 to May 1970 under "other than honorable conditions."  

2.  The Appellant's request for discharge for the good of the service in lieu of a trial by summary court-martial was approved by the Commanding Brigadier General.

3.  His discharge was amended in June 1977, under the Department of Defense (DOD) Special Discharge Review Program effective April 4, 1977, to reflect a discharge "under honorable conditions" on a revised DD Form 2014.  The character of discharge was not upgraded by a discharge review board established under 38 U.S.C.A. § 1153.

4.  The appellant was found guilty of unlawfully killing a fellow marine in July 1968 by negligently shooting him.

5.  During service the appellant was AWOL from September 11, 1967 to September
12, 1967; from November 9, 1968 to November 13, 1968; from June 18, 1969 to
December 20, 1969, a period in excess of 180 days; and from March 17, 1970 to April 22, 1970.

6.  The evidence is at least in equipoise on the question of whether the appellant was insane at the time of committing the offenses causing his other than honorable discharge. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, the character of his discharge from service from December 1966 to May 1970 is not a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 2016); 38 C.F.R. § 3.12 (b),(c),(h) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The appellant was provided adequate VCAA notice in a September 2006 letter.  

In substantial compliance with a January 2013 Board remand order, the AOJ made additional attempts to obtain the appellant's service treatment records and obtained medical opinions to address the question of whether he was insane at the time of committing the offenses leading up to his discharge.  Repeat records requests and responses from U.S. Army and Joint Services Records Research Center (JSRRC) indicate that all available service records have been sent to the AOJ, and the Board finds that it is reasonably certain that service treatment records do not exist and further efforts to obtain those records would be futile.  Because the Board is granting the claim on appeal, the Board finds that further discussion of VA's duties to notify and assist the appellant is not necessary.

Reopening a Claim to Review the Appellant's Character of Discharge

The record shows that the appellant initially applied for VA to review his character of discharge in March 1971.  In a June 1971, VA held that his undesirable discharge constituted a bar to his receipt of VA benefits.  VA again reviewed the matter in October 1978, March 1979, and September 2006. 

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

This requirement is applicable to cases involving character of discharge for VA benefits purposes.  D'Amico v. West, 209 F.3d 1322 (2000).  Furthermore, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

The Board finds that new and material evidence has been submitted to reopen the previously-denied claim.  Specifically, appellant's hearing testimony and 2016 medical opinions addressing his mental state in service and during periods in which he was AWOL were not previously before the VA and this evidence relates to an unestablished fact necessary to substantiate the appellant's claim.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Because the RO reviewed the present appeal on the merits, and because the Board is granting the full benefit sought on appeal, the Board finds no prejudice to the appellant based on de novo review. 

Legal Authority for Determinations as to Character of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2016); 38 C.F.R. 
§ 3.1(d) (2016).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

By statute, benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days unless the person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b), (c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence:

(i)  Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.

(ii)  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.

38 C.F.R. § 3.12 (c)(6) specifically provides that this bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive VA benefits.  The term established basic eligibility to receive VA benefits means either a VA determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section.  However, if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (paragraph (b) of this section) or a decision of a board of correction of records established under 10 U.S.C. 1552 can establish basic eligibility to receive VA benefits.  

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Acceptance of an undesirable discharge to escape trial by general court-martial is also considered as indicating dishonorable conditions for VA purposes.  38 C.F.R. § 3.12 (d).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n). 

38 C.F.R. § 3.12 (h) provides that an honorable or general discharge awarded under the Department of Defense's special discharge review program effective April 5, 1977 does not remove any bar to benefits imposed under this section. 

A discharge or release from service under conditions specified in 38 C.F.R. 
§ 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge. 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016). 

Legal Analysis

The appellant served with the United States Marine Corps, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  He contends that the character of his discharge from active service was upgraded from undesirable to under honorable conditions in July 1977.  He also contends that his actions leading up to the negligent, unlawful killing of a fellow Marine was a result of combat stress and PTSD, and contends in hearing testimony that during subsequent periods in which he was AWOL that he was traumatized and was homeless and living on the streets out of fear that he would be sent back to Vietnam.    

The appellant contends that the character of his discharge was upgraded from undesirable to under honorable conditions.  In adjudicating entitlement to VA benefits, the VA is bound by the certification from the service department regarding the nature of the appellant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  However, as set forth above, an honorable or general discharge issued prior to October 8, 1977, under the authority of the Department of Defense's (DOD's) Special Discharge Review Program effective April 5, 1977, does not set aside a bar to benefits, unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded.  38 C.F.R. § 3.12 (f),(h). 

In September 1977, in response to the appellant's application for a discharge upgrade, a Department of the Navy Board, acting under the authority of the DOD Special Discharge Review Program, upgraded his discharge to "Under honorable conditions."  The appellant was issued a revised Form DD-214 reflecting the upgraded characterization of service. 

On October 8, 1977, Congress enacted Public Law 95-126 , now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12 , that provided for a set aside of the bar to VA benefits if a change or new discharge was issued by a board of review established under 10 U.S.C. § 1533. 

In May 1978, a Navy Discharge Review Board, acting under the authority of Public Law 95-126, performed a preliminary individual case review.  In a 1978 letter addressed to the appellant, the Review Board informed him that, "As a result of this review, the Board has made a preliminary determination that you would not qualify for upgrading under the new, uniform standards for discharge review.  The character of discharge, General or Honorable that you received from the previous review under the DOD-Special Discharge Review Program has not been changed." He was further informed that, "This preliminary determination will become final . . . unless you request a personal appearance hearing or a second documentary review based on further information which you submit."  The Navy issued a Form DD 215 MC, Correction to DD Form 214, Report of Separation from Active Duty, in August 1978 and the appellant's Form 214 was corrected to read, "Discharge reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by DOD SDRP [Department of Defense Special Discharge Review Program] 4 April 77." 

The Board finds, based on the May 1978 determination and DD 215 correction that while the Appellant's discharge was amended under the DOD Special Discharge Review Program; his character of discharge was not upgraded by a discharge review board established under 38 U.S.C.A. § 1153.

In December 2009, the appellant reapplied to the Naval Discharge Review Board for an upgrade of his character of discharge.  However, in a January 2010 letter, he was informed that because his discharge had been issued more than fifteen years prior, the Board was not permitted to review his 2009 application.  10 U.S.C.A. 
§ 1553 (a) provides that motions for review must be made within fifteen years after the date of discharge, for the board to entertain review of the motion.  Thus, the appellant's request for review was properly denied in 2010. 

For these reasons, the Board finds that the service department has not upgraded the appellant's character of discharge via any vehicle recognized by VA.  Although he received a pro forma upgrade from the DOD Special Discharge Review Program in 1977, VA regulation specifically prohibits adjudicators from viewing this pro forma upgrade as removing a bar to VA benefits.  See 38 C.F.R. § 3.12 (h)(2).  When an individual review was performed, the 10 U.S.C. § 1553 review board declined to uphold the pro forma upgrade.  Thus, as there has been no removal of any bar to VA benefits via an upgrade to the appellant's character of discharge.

Personnel records show that the appellant was discharged or release from service under conditions specified in 38 C.F.R. § 3.12 (c) and (d), for being AWOL for a continuous period of at least 180 days and accepting an undesirable discharge to escape trial by general court-martial.  Personnel records show that the appellant was found guilty of unlawfully killing a fellow Marine in July 1968 by negligently shooting him, a violation of Article 134.  He sentence included forfeiture of pay for six months and a reduction of pay.  The appellant was not considered for discharge at this time.  

Personnel records that the appellant was AWOL from September 11, 1967 to September 12, 1967; from November 9, 1968 to November 13, 1968; from June 18, 1969 to December 20, 1969, a period in excess of 180 days; and from March 17, 1970 to April 22, 1970.  Additionally, in December 1968, he was shown to be in violation of Article 134 for urinating on the deck.  

Benefits are not payable where a service member was discharged as a result of an AWOL for a continuous period of at least 180 days.  See 38 C.F.R. § 3.12 (c)(6).  Additionally, personnel records show that the appellant accepted an undesirable discharge at his own request to escape trial by general court-martial for unauthorized absence, which is considered as indicating dishonorable conditions for VA purposes.  See 38 C.F.R. § 3.12 (d)(1).  For these reasons, the Board finds that the appellant's discharge from service under conditions specified in 38 C.F.R. 
§ 3.12 (c) and (d) is a statutory bar to the payment of benefits, unless it is found that he was insane at the time of committing the offense causing such discharge.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The Board finds that the evidence is at least in equipoise on the question of whether the appellant was insane at the time of committing the offenses causing his other than honorable discharge. 

Service treatment records are not available in this case.  However, service personnel records show that the appellant had only one disciplinary violation his first year-and-a-half of service, on September 1967 for missing maneuvers.  The appellant testified during a November 2010 Board hearing that he missed a movement because he had missed a flight, and took the next available flight out.  

While the appellant described, in multiple statements and during DRO and Board hearing testimony, that the unlawful shooting of another Marine occurred during a game of Russian roulette with multiple servicemen, personnel records describe an incident involving only the appellant and the victim, which was witnessed by a third party.  Witness testimony shows that the appellant was engaged in a friendly and congenial conversation with the victim when he pulled the slide of his weapon and pointed it at the ceiling.  At that time, the victim reached up with his arms and hit the weapon, pushing it down across his body when the weapon discharged.  The full description of the incident indicated that the appellant did not intend to kill the victim, and was deeply remorseful.  While the appellant has provided a different lay account of this incident in statements made in support of his claim, the Board finds that the killing was nonetheless, accidental and negligent.  During the appellant's in-service hearing, the defense also identified several mitigating factors in the case.  This included statements from the appellant's Staff Sargent, Commanding Officer, and Warrant Officer who described him as a good Marine who performed his job well and efficiently.  Additional letters from friends, family, former employers, and other members of his community all attested to the appellant's character of trustworthiness, reliability, and of being well-mannered with no history of trouble or misconduct.    

After the July 1968 incident, personnel records show that the appellant had multiple periods of being AWOL to include a period in excess of 180 days.  The appellant provided testimony indicating he was traumatized by his combat service in Vietnam, and reported that he went AWOL because they had threatened to send him back to Vietnam.  He indicated that he was homeless and was eating out of trash cans, but would rather live in such a state than return to Vietnam.  

An October 2010 letter from the appellant's VA treating psychiatrist shows that he has a diagnosis of posttraumatic stress disorder due to combat service.  The appellant reported playing Russian roulette, leading to the accidental death of his friend.  The VA psychiatrist stated that it was clear from the appellant's history and examination that he was experiencing trauma and depression which led to this incident.  After he was charged with negligent homicide, the appellant completed his tour of duty and went stateside.  He was so traumatized by his friend's death that he went AWOL for 180 days.  The physician opined that this occurred when the appellant was not in a normal frame of mind.  38 C.F.R. § 3.354(a) defines an insane person, in part, as one who, while not mentally defective or constitutionally psychopathic, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior.  Thus, the Board finds that the October 2010 opinion, when considering the appellant's history of conduct and his character prior to the July 1968 incident, and his pattern of being AWOL after the incident, tends to support the appeal based on a finding of insanity.

A May 2013 VA psychiatrist stated that she was not able to render an opinion regarding "insanity" as this was not a medical term.  The VA psychiatrist did identify a diagnosis of PTSD, and noted that after the accidental death of a friend, the appellant reported that he went AWOL because he had been threatened with being sent back to Vietnam for further combat.  She opined that while he had a history of intermittent alcohol and substance abuse, there was no evidence to support the idea that drugs or alcohol were important factors in the death of his friend.  Additionally, she noted that no examiner had identified the appellant as having a psychotic state.  The VA examiner opined that PTSD, caused by severe and prolonged armed combat, and the foolish behavior of young people were the responsible factors in this unfortunate event.  While the VA examiner implicated PTSD as one of the causes of the negligent homicide in service, she did not identify any factors relating to a finding of insanity for VA purposes when the appellant went AWOL in service.  

In contrast, the Board finds that an August 2016 addendum opinion, provided by a VA psychologist, clearly addressed factors pertinent to a finding of insanity for VA purposes.  The VA examiner noted that the appellant had experienced significant trauma in the incident which involved the negligent shooting of a fellow marine.  He also noted that a key question with regard to establishing insanity for VA purposes is whether the appellant exhibited, as a result of the trauma, a more or less prolonged deviation from his normal method of behavior.  He stated that post-shooting, there were three incidences of the appellant being AWOL, one period for nearly six months.  Notably, there did not appear to be any ongoing oppositional or defiant behaviors in his military career prior to the shooting or subsequent to the in-service AWOLS.  The VA examiner indicated, with regard to the appellant's post-military behavior, that he had been steadily employed in the grocery business for 40 years, he had been married for over 30 years.  He had a history of heavy alcohol use resulting one or two DUIs. The examiner opined, however, that the appellant demonstrated responsibility in his employment history and social functioning.  While he had two legal issues in 40 years, his history did not demonstrate recurrent legal antisocial behaviors and outpatient treatment records did not indicate history of suicide or violence.  The examiner opined that the longevity of the appellant's stability in employment, in relationships, and for the most part legally, indicated that the trauma experienced in service led him to deviate from his normal method of behavior and resulted in the AWOLs and his apathetic attitude.

Regarding whether the appellant's insanity at the time of the offense legally excused the acts of misconduct, the examiner stated that it was his understanding that the appellant's repeated AWOLS and poor motivation and apathy toward remaining in the Marines resulted in his discharge.  Given his change in behavior post-shooting, and the return to baseline once out of the military, the examiner stated that it was his belief, in agreement with the appellant's VA treating physicians, that he was experiencing the effects of the trauma, his resiliency to cope was compromised, and he subsequently engaged in unadaptable behaviors.  He stated that it seemed that such trauma resulted in a distinct change in behaviors in the appellant and that the trauma and resultant "insanity" responses helped explain and excused the acts of misconduct.  Based on this rational, the examiner opined that it was at least as likely as not, that the appellant was insane (per VA definition/standards) during the acts committed during his military service based on evidence contemporaneous to the events in service.  

The Board finds that the August 2016 opinion is probative and is consistent with findings in service, which show that the appellant's behavior changed after the negligent homicide in service.  Statements provided during the course of his in-service trial for the negligent homicide, indicated that prior to the incident, the appellant was considered by his superiors and members of the community to be a good Marine, and reliable, responsible, and hard working individual.  Post-service, the appellant had stable employment and stable relationships.  Resolving the benefit of the doubt in favor of the appellant, the Board finds that at the time of committing the offenses which lead to his other than honorable discharge, the appellant was experiencing a prolonged deviation from his normal method of behavior such that he is considered insane for VA purposes.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 3.354(a), 4.3, 4.7 (2016).   Accordingly, the Board finds that the character of the appellant's discharge from service from December 1966 to May 1970 is not a bar to VA benefits.  See 38 U.S.C.A. § 5303 (West 2016); 38 C.F.R. § 3.12 (b),(c),(h) (2016).


ORDER

The character of the appellant's discharge from service from December 1966 to May 1970 is not a bar to benefits administered by the Department of Veterans Affairs.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


